      


 1
 2
 3
 4
 5
 6                                   UNITED STATES DISTRICT COURT
 7                                  WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 8
 9       MARGUERITE L. MARTIN II,                          Case No. C19-0009 RSM
10
                       Plaintiff,                          ORDER GRANTING MOTION FOR
11                                                         EXTENSION OF TIME AND
                           v.                              EXTENDING TIME OF SERVICE
12
13       UNITED STATES OF AMERICA, et al.,

14                     Defendants.
15
              This matter comes before the Court on Plaintiff Martin’s Motion for Extension of Time.
16
     Dkt. #51. After reviewing this Motion, its attachments, and the record, the Court believes
17
     Plaintiff seeks to extend the deadlines set forth in the Court’s Order Regarding Initial
18
19   Disclosures and Joint Status Report (Dkt. #41).

20            Plaintiff suffers from several medical conditions rendering it difficult for her to write or
21
     type. She also states that her conditions affect her short- and long-term memory and ability to
22
     concentrate. See Dkt. #51 at 3. These are valid bases for the Court to find good cause to extend
23
24   the above deadlines. The Court will extend those deadlines by 90 days.

25            The Court notes that Plaintiff submits Skagit County Superior Court forms that state
26   inapplicable procedures. Plaintiff is in federal Court, not a state court, and is advised to
27
28

     ORDER GRANTING MOTION FOR EXTENSION OF TIME AND EXTENDING TIME OF
     SERVICE - 1
      

     familiarize herself as much as possible with the appropriate procedures. Although Plaintiff
 1
 2   requests it in passing, the Court finds no valid basis to appoint counsel for her at this time.

 3          The Court believes from the record that Plaintiff has failed to properly serve Defendants.
 4
     Plaintiff is advised to review the requirements in Federal Rule of Civil Procedure 4(i) for
 5
     service on the United States and 4(j) for service on a state government. Under Rule 4(m),
 6
 7   service is required within 90 days after the Complaint was filed in this case. Because that

 8   deadline is quickly approaching, and because of Plaintiff’s medical condition, the Court will
 9   now extend this deadline by an additional 30 days. There will be no further extensions.
10
            Having reviewed the relevant briefing and the record, the Court hereby finds and
11
     ORDERS that Plaintiff’s Motion for Extension of Time (Dkt. #51) is GRANTED.                       The
12
13   deadlines set forth in the Court’s Order Regarding Initial Disclosures and Joint Status Report

14   are extended by 90 days. Plaintiff’s deadline to serve Defendants is also extended by 30 days.
15   The deadline for service is now May 4, 2019. Failure to properly serve a Defendant by this
16
     date may result in dismissal of all claims against that Defendant.
17
18
            DATED this 22nd day of March 2019.
19
20
21
                                                    A
                                                    RICARDO S. MARTINEZ
22                                                  CHIEF UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28

     ORDER GRANTING MOTION FOR EXTENSION OF TIME AND EXTENDING TIME OF
     SERVICE - 2
